Death by wrongful act is a statutory tort for which statutory damages may be, and have been, constitutionally authorized to be recovered against the wrongdoer to be exacted from him in the nature of a penalty for his wrong. To allow one to recover damages for the mental pain and suffering occasioned by the death of a beloved child is not to put a pecuniary valuation on the parent's bereavement alone, because the object of the law providing for liability in cases of this kind is to make the doing of acts likely to wrongfully cause the loss of human life so hazardous to the financial welfare of the wrongdoer that he will be constrained by law to exercise due care in order to avoid the payment of a penalty for his wrongdoing. Were it not for these statutory measures of damages recoverable in cases of this kind, we would have to allow only nominal damages in many cases, thereby making the law itself a subject of ridicule by in effect saying to the tortfeasor, "kill whom you will wrongfully, but confine your killing to children, because by so doing, you can invoke the doctrine of deminimis lex non curat as to everything except *Page 780 
nominal damages, as the inability of parents to establish the monetary value of their children's lives when weighed solely by terms of financial loss in dollars and cents alone will be all the defense you will need to assert in most cases."
Modern safety devices would never have been installed by our industrial barons had it not been for our death by wrongful act statutes which impressed them with the idea that it would be cheaper to install safeguards to conserve human life, even at the expense of less profits, than it would be to pay in terms of damages what a jury might assess for their neglect to do all reasonably within their power to avoid the occasion of lawsuits at all — take measures for preserving life in advance of its likelihood to be snuffed out.